DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment dated 11-9-2022 is acknowledged.	
Claims included in the prosecution are 1 and 5-21.
In view of the amendment to the claims, the 102 rejection of claims over WO 2018/078186 is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
1.	Claim(s) 1, 5-8, 10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/031603.
	WO 2012 teaches dry powder formulations pages 41-42, 44) containing angiogenesis inhibitor sunitinib or bevacizumab or sorafenib  (page 13, lines 54-31, page 23, line 5, page 29, line 27, claims 9 and 11, pages 41-42) for the treatment of lung cancer; the powders contain trehalose. Additional  anti-cancer drugs such as cisplatin  can be administered by inhalation also (page 7 lines 6-10, page 29, lines 9-22).
	
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that WO does not teach or suggest powders that include trehalose and does no teach any of the stabilizers recited in instant claims. Applicant is incorrect in making this statement since WO teaches powders containing sunitinib or bevacizumab or sorafenib  and trehalose.
2.	Claim(s) 1-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heslet (US 2013/0216608).
	Heslet teaches airway administration of dry powder compositions containing angiogenesis inhibitors for the treatment of cancers. The angiogenesis inhibitor taught are bevacizumab, sorafenib and sunitinib. The composition contains leucine. The components are in the form of a kit and also in a capsule or blister pack. (Abstract, 0024, 0064, 0068, 0081, 0084, 0109, 0170-0171, 0199, 0207-0222, Examples and claims.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that Heslet is the US National stage of DMC and the disclosures are the same and Heslet does not disclose leucine as a stabilizer and Heslet disclose leucine only in the context of preferred amino acid substitution groups for functional homologues of polypeptides.
	These arguments are not persuasive. First of all, it should be pointed that the inventors instant application are totally different from the reference of Heslet. Secondly, Instant claim 1 recites only sorafenib and/or sunitinib and trehalose which Heslet teaches. The reference meets the requirements of instant claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 5-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/031603 or Heslet (US 2013/0216608 cited above.
	The teachings of WO 2012 and Heslet have been discussed above. WO 2012 and Heslet do not teach the entire range of the angiogenesis inhibitor or the stabilizer, dispersant and buffer. However, it would have been obvious to one of ordinary skill in the art to vary the amounts of the angiogenesis inhibitor since the amounts administered  and protocol of administration depend on several clinical factors such as the severity and nature of the disease to be treated, the subject’s age, Similarly, in the absence of showing the criticality, varying the amounts of buffer, stabilizer, dispersant would have been obvious to one of ordinary skill in the art in order to obtain the best possible results.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that WO and Heslet do not teach claimed powder composition containing angiogenesis and trehalose. These arguments have been addressed above.
4.	Claim(s) 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/031603 or Heslet (US 2013/0216608 cited above, in view of Snyder (US 2012/0038073).
	The teachings of WO 2012 and Heslet have been discussed above. What is lacking in WO 2012 and Heslet is the teaching as to the inhalation powders are prepared.
	Snyder discloses a process of preparation of powder formulations for inhalation. The process involves the preparation of buffered solution of leucine and a solution of active agent and atomizing the mixture and directing the drying gas and collecting the particles. The process is applicable to many active agents (Abstract, 0058, 0074,  Figures, Examples and claims).
	It would have been obvious to one of ordinary skill in the art to prepare the dry powder formulations, with a reasonable expectation of success since the reference of Snyder shows the powder preparations by spray-drying technique is known in the art.	
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding WO and Heslet. Applicant provides no specific comments for the reference of Snyder other than stating that the combination of WO/Heslet and Snyder fails to teach or suggest a process for preparing a dry powder formulation comprising an antibody or angiogenesis inhibitor as recited in claim 1. This argument is not persuasive since Snider s combined for the knowledge in the art about spray-drying technique is known in the art and one of ordinary skill in the art would recognize that this process of spray-drying can be practiced for any material with the reasonable expectation of success and applicant has not shown that to be otherwise.
4.	Claim(s) 1 and 5-15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/067081
	WO teaches powder formulations containing antibodies and anti- angiogenic agents such as bevacizumag and sunitinib by aerosol administration (Abstract, pages 53,  56, 57). The amount of active agent taught by CA is 0.05 to 99 % page 52). The formulations contain the sugars, trehalose or mannitol (pages 53 and 54).
Although WO does not teach the amount of sugar used in the powdery formulations it would have been obvious to one of ordinary skill in the art to determine the amounts with a reasonable expectation of success.
5.	Claim(s) 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/0670812 cited above, in view of Snyder (US 2012/0038073).
	The teachings of WO 2009 have been discussed above. What is lacking in WO is the teaching as to the inhalation powders are prepared.
	Snyder discloses a process of preparation of powder formulations for inhalation. The process involves the preparation of buffered solution of leucine and a solution of active agent and atomizing the mixture and directing the drying gas and collecting the particles. The process is applicable to many active agents (Abstract, 0058, 0074,  Figures, Examples and claims).
	It would have been obvious to one of ordinary skill in the art to prepare the dry powder formulations, with a reasonable expectation of success since the reference of Snyder shows the powder preparations by spray-drying technique is known in the art.	

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612